


Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

 

THIRD AMENDMENT TO LEASE (this “Amendment”) dated as of the 9th day of
September, 2019 (the “Effective Date”) by and between 1411 IC-SIC PROPERTY LLC,
a Delaware limited liability company with an office at 1411 Broadway, Building
Management Office, New York, New York 10018, as landlord (“Landlord”) and CRA
INTERNATIONAL, INC., a Massachusetts corporation with an office at 1411
Broadway, 35th Floor, New York, New York 10018, as tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant entered into that certain original lease dated as
of July 15, 2015 (the “Original Lease”), covering the entire rentable area of
the thirty-fifth (35th) floor (the “Original Premises”) in the building known as
1411 Broadway, New York, New York (the “Building”), consisting of approximately
25,261 rentable square feet (“RSF”);

 

WHEREAS, Landlord and Tenant entered into that certain First Amendment to Lease
(the “First Amendment”), dated as of April 21, 2017, which amended the Original
Lease to provide for, among other things, (i) an extension of the Term of the
Lease, and (ii) the leasing by Landlord to Tenant of a portion of the rentable
area of the twenty-fifth (25th) floor of the Building consisting of
approximately 16,587 RSF (the “Original 25th Floor Premises”);

 

WHEREAS, Landlord and Tenant entered into that certain Second Amendment to Lease
(the “Second Amendment”), dated as of July 28, 2017, which further amended the
Original Lease, as amended by the First Amendment, to provide for, among other
things, the leasing by Landlord to Tenant of an additional portion of the
rentable area of the twenty-fifth (25th) floor of the Building consisting of
approximately 2,422 RSF (the “Additional 25th Floor Premises”; the Original
Premises, the Original 25th Floor Premises, and the Additional 25th Floor
Premises are herein collectively referred to as the “Existing Premises”)

 

WHEREAS, pursuant to the terms set forth in this Amendment, Landlord and Tenant
desire to further amend the Original Lease, as amended by the First Amendment
and Second Amendment, to provide for, among other things, the leasing by
Landlord to Tenant of a portion of the rentable area of the twenty-fourth (24th)
floor of the Building consisting of approximately 12,075 RSF as more
particularly shown on the floor plan attached hereto as Exhibit A and made a
part hereof (the “Third Amendment Premises”), in accordance with the terms,
covenants and conditions of the Lease, as hereby amended.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Definitions.  Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in the
Lease.  As used herein and in the Lease, the term “Lease” shall mean the
Original Lease, as amended by the First Amendment, the Second Amendment, this
Amendment and as hereafter amended. From and after the Third Amendment Premises
Commencement Date (as hereinafter defined), the term “Premises,” as used in the
Lease, shall

 

--------------------------------------------------------------------------------



 

mean the Existing Premises and the Third Amendment Premises, collectively,
unless otherwise expressly specified.

 

2.                                      Third Amendment Premises; Third
Amendment Premises Commencement Date; Landlord’s Work; Landlord’s Additional
Work; Tenant’s TI Work; Landlord’s Contribution; Failure to Give Possession.

 

2.1                               Definitions.

 

(a)                                 “Landlord’s Additional Work” means the work
set forth on Exhibit B-2, which work shall be performed by Landlord in a good
and workmanlike manner at Landlord’s cost using Building standard materials.

 

(b)                                 “Landlord’s Work” shall mean the work
required to prepare the Third Amendment Premises for Tenant’s TI Work in
accordance with Exhibit B-1, which work shall be, or has been, performed by
Landlord at Landlord’s cost in a good and workmanlike manner using Building
standard materials.

 

(c)                                  “Third Amendment Premises Commencement
Date” shall mean the date on which Landlord shall deliver possession of the
Third Amendment Premises to Tenant (i) free of all tenancies (other than that of
Tenant), licenses and rights of occupants, and (ii) with Landlord’s Work (but
not Landlord’s Additional Work) Substantially Completed.

 

2.2                         Condition of Third Amendment Premises. By taking
possession of any part of the Third Amendment Premises hereunder, Tenant shall
be deemed to have accepted the Third Amendment Premises as being in good order,
condition and repair, and otherwise in its then existing “as is” and “where is”
condition as of the Third Amendment Premises Commencement Date, subject to
Substantial Completion of Landlord’s Additional Work and completion of the Punch
List Items and other than latent defects in Landlord’s Work of which Tenant
notifies Landlord promptly following discovery thereof, but in no event later
than one (1) year following the Third Amendment Premises Commencement Date.
Except for the performance of Landlord’s Work and Landlord’s Additional Work,
Tenant agrees that Landlord has no obligation to perform any work, supply any
materials, incur any expense or make any alterations or improvements to the
Third Amendment Premises to prepare the Third Amendment Premises for Tenant’s
occupancy. The foregoing, however, shall not be deemed or construed to release
Landlord from any of its obligations set forth in the Lease, including its
obligation to provide services and utilities under Article 7 of the Lease, or to
repair, maintain and operate the Building in a manner consistent with comparable
office buildings in midtown Manhattan (subject, in each case, to the applicable
terms and provisions of the Lease). Tenant acknowledges that, except as may
otherwise be expressly provided in this Amendment, neither Landlord, nor any
employee, agent nor contractor of Landlord has made any representation or
warranty concerning the Land, Building, Common Areas or Third Amendment
Premises, or the adequacy of Landlord’s Work or Landlord’s Additional Work for
the conduct of Tenant’s business in the Third Amendment Premises. Landlord
reserves, for Landlord’s use, any of the following (other than those installed
by or for Tenant’s exclusive use) that may be located in the Third Amendment
Premises: janitor closets, emergency egress stairways

 

2

--------------------------------------------------------------------------------



 

and stairwells; fans, mechanical, electrical, telephone and similar rooms; and
elevator, pipe and other vertical shafts, flues and ducts.

 

2.3                         Landlord’s Work; Landlord’s Additional Work.

 

(a)                                 Landlord agrees to perform Landlord’s Work,
at Landlord’s sole cost and expense, prior to the Third Amendment Premises
Commencement Date. After execution of this Amendment, Landlord shall use
commercially reasonable efforts to prosecute Landlord’s Work to completion,
without being required to employ overtime or other premium pay labor.  Provided
that the Effective Date is not later than September 6, 2019 (the “Target
Effective Date”), Landlord shall endeavor to Substantially Complete Landlord’s
Work by January 1, 2020 (the “Target Date”).  In the event that Landlord’s Work
is not Substantially Complete by the Target Date, then Tenant shall be entitled
to an abatement of Base Rent for the Third Amendment Premises (to be applied
from and after the Third Amendment Premises Base Rent Abatement Period) of one
(1) day for each day from the Target Date until Landlord’s Work is Substantially
Completed.  All time periods and deadlines set forth in this Section 2.3(a) are
subject to extension on a day-for-day basis in the event that the Substantial
Completion of Landlord’s Work is delayed as a result of Force Majeure and/or
Tenant Delay or the Effective Date occurring on a date that is later than the
Target Effective Date.

 

(b)                                 Following the Third Amendment Premises
Commencement Date, Landlord agrees to perform Landlord’s Additional Work and any
Punch List Items, at Landlord’s sole cost and expense. Landlord shall use
commercially reasonable efforts to Substantially Complete Landlord’s Additional
Work prior to Tenant’s completion of the TI Work (as hereinafter defined),
without being required to employ overtime or other premium pay labor; provided,
however, Landlord shall complete the finishes in the 24th floor common corridor
no later than ninety (90) days after the Third Amendment Premises Commencement
Date. Landlord agrees to diligently perform all Punch List Items and to complete
same within thirty (30) days after Substantial Completion of each of Landlord’s
Work and Landlord’s Additional Work, as applicable. Landlord shall use
commercially reasonable efforts to minimize any disruption to Tenant’s
performance of the TI Work and/or its business activities as Landlord completes
Landlord’s Additional Work and the Punch List Items.

 

(c)                                  Landlord and its employees, contractors and
agents shall be granted access to the Third Amendment Premises at all reasonable
times in order to perform Landlord’s Additional Work and Punch List Items, and
for the storage of materials therein reasonably required in connection
therewith. Tenant, its employees, contractors and agents shall use commercially
reasonable efforts to minimize interference with the performance of Landlord’s
Additional Work. Landlord, its employees, contractors and agents shall use
commercially reasonable efforts to minimize interference with the performance of
the TI Work; and work schedules shall be coordinated accordingly. There shall be
no Rent abatement or allowance to Tenant for a diminution of rental value, no
actual or constructive eviction of Tenant, in whole or in part, no relief from
any of Tenant’s other obligations under the Lease, and no liability on the part
of Landlord, by reason of inconvenience, annoyance or injury to business arising
from the performance of Landlord’s

 

3

--------------------------------------------------------------------------------



 

Additional Work, Punch List Items and/or the storage of any materials in
connection therewith except to the extent expressly provided herein.

 

2.4                         TI Work.

 

(a)                                 Tenant intends to undertake renovations in
the Third Amendment Premises to prepare the same for Tenant’s occupancy (the “TI
Work”).  Subject to Landlord’s review and approval of Tenant’s Plans for the TI
Work in accordance with the Lease and as set forth herein, Landlord agrees that
Tenant shall have the right to perform the TI Work. As soon as is reasonably
practical after the date of this Amendment, Tenant shall deliver to Landlord,
for Landlord’s approval, construction drawings for the TI Work.

 

(b)                                 Tenant shall perform the TI Work at Tenant’s
own cost and expense, in compliance with Landlord’s Rules and Regulations for
Alterations, all applicable Laws and provisions of the Lease (including without
limitation Article 10 thereof), and in accordance with Tenant’s Plans as
approved by Landlord in accordance with Section 5.2 of the Lease governing the
performance of the Initial Improvements, which shall apply to Tenant’s
performance of the TI Work, mutatis mutandis. Notwithstanding the foregoing
sentence, provided no monetary or material non-monetary Event of Default shall
be continuing at the time of any disbursement, Landlord shall contribute up to
$966,000.00 (the “TI Allowance”) to the cost of the TI Work (up to fifteen
percent (15%) of which may be used for Tenant’s costs for architectural,
engineering, permits and filing fees directly related to the TI Work), which
Landlord shall pay to Tenant in accordance with Section 5.3 of the Lease
governing the distribution of Landlord’s Contribution, which shall apply to the
TI Allowance, mutatis mutandis.  If Tenant does not submit payment requests
totaling the entire amount of the TI Allowance within eighteen (18) months after
the Third Amendment Premises Commencement Date, any unused amount shall accrue
to the sole benefit of Landlord, and Tenant shall not be entitled to any credit
towards Rent, abatement, offset or other concession in connection therewith. For
the avoidance of doubt, the TI Allowance set forth in this Section 2.4(b) is
separate from, and in addition to, the “TI Allowance” set forth in
Section 3.4(b) of the First Amendment in respect of the Original 25th Floor
Premises (“First Amendment TI Allowance”) and Section 2.4(b) of the Second
Amendment in respect of the Additional 25th Floor Premises (“Second Amendment TI
Allowance”).  Tenant acknowledges that the First Amendment TI Allowance and the
Second Amendment TI Allowance have already been paid in full by Landlord in
accordance with the terms and provisions of the First Amendment and Second
Amendment, respectively.

 

2.5                               Completion Date.  Tenant hereby waives any
right to rescind the Lease or this Amendment under Section 223-a of the New York
Real Property Law or any successor statute of similar import then in force and
further waives the right to recover any damages which may result from Landlord’s
failure to deliver possession of the Third Amendment Premises on the date set
forth herein and/or any other date for the commencement of the Term of the Lease
as amended hereby with respect thereto. If Landlord shall be unable to give
possession of the Third Amendment Premises on any particular date, and provided
that Tenant is not responsible for such inability to give possession, the Rent
reserved and covenanted to be paid herein with respect to the Third Amendment
Premises shall not, with respect to the Third Amendment Premises only, commence
until the Third Amendment Premises Rent Commencement Date, and no such failure
to give

 

4

--------------------------------------------------------------------------------



 

possession on any particular date shall in any wise affect the validity of this
Amendment or the obligations of Tenant hereunder or give rise to any claim for
damages by Tenant or claim for rescission of the Lease and/or this Amendment,
nor shall same be construed in any wise to extend the Term.  Tenant shall not
enter into possession of the Third Amendment Premises prior to the Third
Amendment Premises Commencement Date without Landlord’s permission, which may be
granted or withheld in Landlord’s sole discretion.

 

3.                                      Existing Premises.  Until the Third
Amendment Premises Commencement Date, Tenant shall continue to lease the
Existing Premises on all of the terms, covenants and conditions of the Lease.
Subsequent to the Third Amendment Premises Commencement Date, Tenant shall
continue to pay Base Rent, Additional Rent and other charges for the Existing
Premises at the rates set forth in the Lease.

 

4.                                      Basic Lease Definitions. As of the Third
Amendment Premises Commencement Date, the following additional definitions and
terms shall be amended or added, as applicable, in Section 1.1 of the Lease:

 

(e)                                  “Area of the Premises” means, for the
purposes of this Lease, (1) until the Third Amendment Premises Commencement
Date, approximately 44,270 RSF, which represents the sum of 25,261 RSF in
respect of the Original Premises, plus 16,587 RSF in respect of the Original
25th Floor Premises, plus 2,422 RSF in respect of the Additional 25th Floor
Premises and (2) after the Third Amendment Premises Commencement Date,
approximately 56,345 RSF, which represents the sum of 44,270 RSF  in respect of
the Existing Premises and 12,075 RSF in respect of the Third Amendment Premises.

 

(i)                                     “Base Rent” for the Third Amendment
Premises only means the Rent payable pursuant to Section 4.1, which shall be as
follows:

 

(1)                                 $881,475.00 per annum, payable at the rate
of $73,456.25 per month, for the period from the Third Amendment Premises
Commencement Date through April 14, 2023; and

 

(2)                                 $953,925.00 per annum, payable at the rate
of $79,493.75 per month, for the period from April 15, 2023 through the
Expiration Date.

 

(k)                                 “Tenant’s Expense Share,” for the Third
Amendment Premises only, means 1.0731%.

 

(l)                                     “Tenant’s Tax Share,” for the Third
Amendment Premises only, means 1.0481%.

 

(m)                             “Base Expense Year,” for the Third Amendment
Premises only, means the Operating Expenses payable in respect of the Fiscal
Year ending December 31, 2020.

 

5

--------------------------------------------------------------------------------



 

(n)                                 “Base Tax Year,” for the Third Amendment
Premises only, means the simple average of Taxes payable with respect to the
July 1, 2019 - June 30, 2020 and July 1, 2020 — June 30, 2021 New York City
fiscal tax years.

 

(p)                                 “Security Deposit” means $1,705,906.67,
subject to the provisions of Article 23 of the Lease.

 

(u)                                 “Broker” means CBRE, Inc., on behalf of
Landlord and Tenant, respectively.”

 

5.                                      Rent; Operating Expenses and Taxes.  For
the period commencing on the Third Amendment Premises Commencement Date and
ending on the Expiration Date, Tenant shall pay Base Rent, Tenant’s Expense
Share of Operating Expenses and Tenant’s Tax Share of Taxes applicable to the
Third Amendment Premises in accordance with the terms of the Lease.

 

6.                                      Rent Abatement.  Notwithstanding
anything to the contrary contained in Section 5 above, provided that the Lease
shall then be in full force and effect and no monetary or material non-monetary
Event of Default shall be continuing, Tenant shall be entitled to an abatement
of Base Rent in respect of the Third Amendment Premises only in the amount of
$73,456.25  per month from the Third Amendment Premises Commencement Date
through the date immediately preceding the date that is ten (10) months after
the Third Amendment Premises Commencement Date (such date, the “Third Amendment
Premises Rent Commencement Date,” and such period of abated Base Rent for the
Third Amendment Premises, the “Third Amendment Premises Base Rent Abatement
Period”). The amount of Base Rent abated in accordance with this Section 6 (the
“Third Amendment Premises Abated Base Rent”) does not include charges for
electric and/or any other Additional Rent; as such, during the Third Amendment
Premises Base Rent Abatement Period, only Base Rent to the extent set forth
above shall be abated, and the electric charges as well as all Additional Rent
and other costs and charges payable under the Lease shall remain due and payable
pursuant to the terms hereof; provided, however, that notwithstanding the
foregoing, if the Third Amendment Premises Base Rent Abatement Period extends
into the calendar year 2021 (i.e., the calendar year following the Base Expense
Year and Base Tax Year), then for such portion of the Third Amendment Premises
Base Rent Abatement Period extending into 2021, in addition to Base Rent,
Tenant’s Tax Payment and Tenant’s Expenses Share of the Operating Expenses
Excess shall also be abated.  Notwithstanding the foregoing, if Tenant cures any
such Event of Default after the applicable notice and cure period set forth in
Section 21.1 of the Lease and if such cure is accepted by Landlord, then Tenant
shall again be entitled to the Third Amendment Premises Abated Base Rent to the
extent the same accrued but was not applied before such cure is effected by
Tenant (i.e., was suspended) as well as any portion thereof accruing after such
cure is effected by Tenant.

 

7.                                      Electricity.  Landlord shall furnish
electricity to the Third Amendment Premises and Tenant shall pay for such
electricity in accordance with the terms of Article 8 of the Lease in all
respects. The foregoing notwithstanding, if applicable, commencing on the Third
Amendment Premises Commencement Date and through such time as the submeter(s) is
(are) installed for the Third Amendment Premises and operable, Tenant shall pay
an electrical consumption charge of $1.00 per rentable square foot per annum.

 

6

--------------------------------------------------------------------------------



 

8.                                      Freight Elevator. Tenant shall be
permitted to use the Building’s freight elevator for up to forty (40) overtime
hours (i.e., not including use during normal operating hours under
Section 7.2(b) of the Lease) in the aggregate, without charge, in connection
with Tenant’s construction and initial move into the Third Amendment Premises,
provided that such usage shall, in each case, be subject to Section 7.2(b) of
the Lease concerning union rules and the rules and regulations of the Building
regarding minimum blocks of overtime freight elevator use.

 

9.                                      Right of First Offer.   Tenant’s right
of first offer contained in Section 29 (as amended by Section 11 of the First
Amendment and Section 8 of the Second Amendment) is hereby ratified and shall
continue as to  the “ROFO Space,” as such term is defined in Section 29.1 of the
Lease and modified by the Second Amendment and Exhibit C attached thereto, and
made a part hereof. All other terms, covenants and conditions of Article 29 of
the Lease (as amended by Section 11 of the First Amendment and Section 8 of the
Second Amendment) shall remain the same.  Notwithstanding the foregoing, and for
the avoidance of doubt, the foregoing right of first offer shall in no way apply
to any remaining portion of the rentable area of the twenty-fourth (24th) floor
of the Building.

 

10.                               Option to Extend. Tenant’s option to extend
the Term of the Lease contained in Article 28 of the Lease (as amended by
Section 12 of the First Amendment) is hereby ratified and confirmed.  For the
avoidance of doubt, Tenant’s option to extend the Term shall apply to the entire
Premises only (and not as to a portion).

 

11.                               Security Deposit.

 

11.1                        Landlord acknowledges that it is currently holding a
Letter of Credit in the amount of $1,338,625.40 (the “Existing LC”). 
Simultaneously herewith, Tenant shall deliver an amendment to the Existing LC
effectively increasing the Security Deposit to $1,705,906.67 (the “Amended LC”)
to Landlord.

 

11.2                        Effective as of the date of this Amendment,
Section 23.1.3 of the Lease shall be amended and restated in its entirety as
follows:

 

On June 1, 2021 and upon the condition that (i) an Event of Default shall not
then exist and be continuing, (ii) no Event of Default shall have occurred
during the Term, (iii) Tenant shall never have been late in the payment of any
Base Rent or Additional Rent beyond the applicable notice and grace period
provided herein, if any, and (iv) Tenant shall then have a market
capitalization, as reported by NASDAQ and as certified by Tenant’s chief
financial officer, equal to or in excess of $250,000,000.00, then the Security
Deposit shall be reduced to $1,364,725.33. In such event, Tenant shall provide a
replacement Letter of Credit complying with this Section in the amount of
$1,364,725.33 to Landlord (in which case Landlord shall, simultaneously with
Tenant’s delivery of such replacement Letter of Credit, return the original
Letter of Credit to Tenant) or Tenant shall deliver an amendment to the Letter
of Credit, pursuant to which the amount of the Letter of Credit shall be reduced
to 1,364,725.33; and Landlord agrees that Landlord shall execute any such
amendment and any other documentation reasonably required in connection
therewith by the Issuing Bank,

 

7

--------------------------------------------------------------------------------



 

all at no cost, expense or additional liability to Landlord.  In the instance of
such reduction, Landlord agrees to reasonably comply with requests from Tenant
or the Issuing Bank in obtaining a replacement Letter of Credit, at no cost or
expense to Landlord, which replacement Letter of credit shall comply with this
Article 23.  If, at any time after the Security Deposit shall be reduced as
provided above, (x) an Event of Default shall occur or (y) Tenant’s market
capitalization, determined as provided above, shall fall below $250,000,000,
then, subject to the following cure right in the case of clause (y) only,
Landlord shall have the right to demand that the Security Deposit be immediately
restored to its original full amount subsequent as of the Second Amendment to
Lease (i.e., $1,705,906.67) for the balance of the Term as if such reduction
shall have never occurred, and Tenant shall so comply; provided, however, that,
in the event Landlord shall have demanded that the Security Deposit be restored
to its original full amount as a result of Tenant’s non-compliance with clause
(y) only (and not as a result of Tenant’s non-compliance with clause (x)), then
Tenant shall have the right to again seek a reduction of the Letter of Credit
(as so restored) to $1,364,725.33 on the condition that Tenant’s market
capitalization, determined as provided above, shall equal or exceed $250,000,000
and remain at or above such level for at least ninety (90) consecutive days,
subject, nevertheless, to Landlord’s continuing right to demand restoration of
the Security Deposit to its original full amount in accordance with the
immediately preceding sentence.

 

12.                               Brokers. Landlord and Tenant represent that no
broker or agent other than CBRE, Inc., as both Tenant’s agent and Landlord’s
agent (collectively, the “Broker”), participated with Landlord and Tenant in or
was a procuring cause of this transaction. Landlord and Tenant acknowledge that
the payment for brokerage fees due and payable as a result of Landlord and
Tenant executing this Amendment shall be the sole cost and responsibility of the
Landlord pursuant to Landlord’s separate agreement(s) with the Broker. Landlord
and Tenant agree to indemnify and hold each other harmless from and against any
claim, loss and/or demand of any other broker or agent who claims that he, she
or it participated with Landlord and/or Tenant, as applicable, in this
transaction.

 

13.                               Supplemental AC.  Subject to the terms of this
Article and Articles 10 and 30 of the Original Lease, in addition to the
Supplemental HVAC Units under Article 30 of the Original Lease, Tenant shall be
permitted to install in the Premises, at Tenant’s cost, up to two (2) additional
supplemental air conditioning units (the “Additional Supplemental AC Unit(s)”),
which shall be connected to the Building condenser water loop, for use in the
Third Amendment Premises in accordance in all respects with Article 30 of the
Lease.  As of the Effective Date, Landlord agrees to reserve seven (7) tons of
condenser water for Tenant’s use in connection with the Additional Supplemental
AC Unit(s).  Within ninety (90) days after the Third Amendment Premises
Commencement Date, Tenant shall have the one (1) time right to advise Landlord
of the amount of condenser water Tenant requires (up to seven (7) tons) for the
Additional Supplemental AC and if Tenant shall not require all seven (7) tons of
condenser water, Landlord shall thereafter be entitled to use any excess tonnage
as Landlord sees fit, and the cost payable by Tenant under Article 30 of the
Lease for reserved condenser water shall be adjusted accordingly.  Tenant’s use
of the Additional Supplemental AC Units and such condenser water shall be
subject to all the terms and conditions of Article 30 of the Original Lease,
including the hook-up and per annum charge for use of such Building condenser
water.  Upon expiration or earlier termination of the Lease, Tenant

 

8

--------------------------------------------------------------------------------



 

shall, at Tenant’s cost, de-register the Supplemental AC Unit(s) with the FDNY
(if the same is required by Law) and remove the Supplemental AC Unit(s), and
such removal shall be subject to the provisions of Article 10 of the Lease.

 

14.                               Notices.  The Lease is amended to provide that
all notices to Landlord under the Lease are sent to Landlord at its address set
forth above, Attn: Building Management, with copies to (i) 1411 IC-SIC Property
LLC, c/o Ivanhoe Cambridge, IC US Capital Properties LLC, 3 Bryant Park, 24th
Floor, New York, New York 10036, Attn: Michael W. McMahon, Senior Vice President
— Asset Management, (ii) 1411 IC-SIC Property LLC, c/o Ivanhoe Cambridge, IC US
Capital Properties LLC, 10 S. Riverside Plaza, Suite 2050, Chicago, Illinois
60606, Attention: Bansari Shah, General Counsel, and (iii) Tarter Krinsky &
Drogin LLP, 1350 Broadway, 11th Floor, New York, NY 10018, Attn: Alan M.
Tarter, Esq. and Arthur Zagorsky, Esq.

 

15.                               Counterparts. This Amendment may be executed
in two (2) or more counterparts, each of which shall be deemed an original, but
all of which counterparts together shall be deemed to be one and the same
instrument. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation. This
Amendment shall not be binding in any respect upon Landlord or Tenant until
duplicate counterparts hereof are executed and exchanged by Landlord and Tenant.
Executed copies of this Amendment may be delivered by electronic mail (e-mail),
which shall be deemed effective to constitute delivery.

 

16.                               Affirmation; Ratification of Lease;
Inconsistencies. Except as expressly amended hereby, the Lease and all
covenants, agreements, terms and conditions thereof shall continue in full force
and effect, and Landlord and Tenant hereby affirm and ratify all terms and
conditions of the Lease. The provisions set forth herein will be deemed to be
part of the Lease and shall supersede any contrary provisions in the Lease.

 

17.                               Entire Agreement.  This Amendment embodies the
entire understanding between Landlord and Tenant with respect to the
modifications set forth herein. This Amendment may not be changed orally, but
only by a writing signed by the party against whom enforcement thereof is
sought.

 

18.                               Successors and Assigns.  The covenants,
agreements, terms and conditions contained in this Amendment shall bind and
inure to the benefit of the parties hereto and their respective successors and,
except as otherwise provided in the Lease, their respective assigns.

 

[Signatures appear on the following page]

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to Lease
to be executed as of the day and year first above written.

 

 

LANDLORD:

 

 

 

1411 IC-SIC PROPERTY LLC,

 

a Delaware limited liability company

 

 

 

By:

1411 IC-SIC Holdings LLC,

 

 

its sole member

 

 

 

 

By:

IC 1411 Broadway Manager LLC,

 

 

its managing member

 

 

 

 

By:

IC US Capital Properties LLC,

 

 

its non-member manager

 

 

 

 

By:

/s/ Michael W. McMahon

 

 

Name: Michael W. McMahon

 

 

Title: SVP — Asset Management

 

 

 

 

TENANT:

 

 

 

CRA INTERNATIONAL, INC.,

 

a Massachusetts corporation

 

 

 

By:

/s/ Chad M. Holmes

 

 

Name: Chad M. Holmes

 

 

Title: CFO

 

 

10

--------------------------------------------------------------------------------



 

Exhibit A

 

Third Amendment Premises

 

[g175953ks03i001.jpg]

 

11

--------------------------------------------------------------------------------



 

Exhibit B-1

 

Landlord’s Work

 

·                  The Third Amendment Premises will be delivered “as-is”;
demolished and in broom clean condition;

 

·                  Landlord will provide Class-E availability of connection
points for Tenant’s strobes and related Class-E connections.  (Landlord, at
Tenant’s expense, shall provide all points, tie-ins and software reprogramming;
and Tenant will determine its requirements relative to the existing Class-E
system.) All fire and safety systems, including alarms, speakers and
communications will be in full service and available in the Third Amendment
Premises;

 

·                  The HVAC system serving the Third Amendment Premises shall be
delivered in good working order;

 

·                  Floors will be delivered “as-is” reasonably smooth to accept
Tenant’s flooring;

 

·                  Landlord will bring all Building Systems to the Third
Amendment Premises for Tenant’s tie-in and such systems will be fully
operational;

 

·                  Provide code compliant demising walls for the Third Amendment
Premises and the common corridor.

 

·                  Landlord will deliver to Tenant a form ACP-5 in connection
with Tenant’s initial improvements to the Third Amendment Premises to prepare
the Third Amendment Premises for Tenant’s occupancy within ten (10) days after
Landlord’s approval of Tenant’s plans for such improvements.

 

·                  Landlord to provide code compliant fire proofing of any
exposed structural steel.

 

·                  Core walls and columns shall be delivered in their “as-is”
condition.

 

·                  Landlord to deliver the main HVAC trunk duct complete with
smoke and fire dampers for the Third Amendment Premises tied into the Building’s
life safety systems.

 

·                  Landlord to deliver the temporary sprinkler loop for the
Third Amendment Premises in its “as-is” condition.  Tenant shall modify such
temporary sprinkler loop within the Third Amendment Premises such that it is
compliant with all applicable Laws.

 

12

--------------------------------------------------------------------------------



 

·                  Landlord to separately demise the Third Amendment Premises
from the common 24th floor corridor.

 

13

--------------------------------------------------------------------------------



 

Exhibit B-2

 

Landlord’s Additional Work

 

·                  Install submeter(s);

 

·                  Complete corridor side of demising wall with the same or
substantially similar materials and finishes as on the 25th floor.

 

14

--------------------------------------------------------------------------------
